Case: 2:17-cv-00055-DLB-CJS Doc #: 48 Filed: 11/08/18 Page: 1 of 2 - Page ID#: 165




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                             COVINGTON DIVISION

ANGELA WILSON                                   }
                                                }
       Plaintiff,                               } CASE NO. 2:17-cv-00055-DLB-CJS
                                                }
v.                                              }
                                                }
EQUIFAX, INC. et al.                            }
                                                }
       Defendant.                               }


                              NOTICE OF SETTLEMENT


       The Plaintiff, Angela Wilson, by counsel, hereby provides notice that she has resolved her

claims against Defendant, TruPartner, by agreement. The parties anticipate filing papers with the

Court dismissing this action upon consummation of the agreement.

                                                Respectfully submitted,

                                                TAYLOR COUCH PLLC

                                                /s/ Zachary L. Taylor
                                                ZACHARY L. TAYLOR
                                                NINA B. COUCH
                                                130 Saint Matthews Avenue, Suite 301
                                                Louisville, Kentucky 40207
                                                ztaylor@taylorcouchlaw.com

                                                Counsel for Plaintiff
Case: 2:17-cv-00055-DLB-CJS Doc #: 48 Filed: 11/08/18 Page: 2 of 2 - Page ID#: 166




                              CERTIFICATE OF SERVICE

       I hereby certify a copy hereof will be electronically transmitted to all counsel of record via
the Court’s ECF/CM filing system on this the 8th of November, 2018.

                                                  /s/ Zachary L. Taylor
                                                  ZACHARY L. TAYLOR




                                                 2
